DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 27, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	On page 10 of the Remarks filed 12/31/2021, Applicant argues that the features of claim 30, specifically “wherein the cognitive state information includes a reaction of the person to weather conditions”, were not taught in the previously cited references. This is not persuasive because as pointed out on page 10 of the previous rejection dated 09/01/2021, Ahn et al, U.S. Publication No. 2010/013430 in paragraph [0028] determines various emotional states of a driver including stress, anger, bad mood, etc., all of which are well-known to be caused by adverse weather conditions (among other things). Even though the weather conditions themselves are not mentioned in Ahn, the claimed invention is reacting to the cognitive state caused by the weather conditions, not the weather conditioned themselves. Therefore, one of ordinary skill in the art would recognize that the various recited emotional states that Ahn can detect are caused by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 12, 16, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378 and Feit et al, U.S. Publication No. 2012/0271484.

Regarding claim 1, Ahn teaches an apparatus for analysis (see Ahn Figure 1) comprising: 

(see Figure 1, detection unit 100 and control unit 200) comprising: 

evaluation logic configured to analyze an image of a person in a vehicle, wherein the analysis identifies a facial portion of the person (see Figure 2, which shows the details of detection unit 100, image detecting unit 110 and output showing face data); 

identification logic configured to identify one or more facial expressions based on the facial portion; classifying logic configured to classify the one or more facial expressions for cognitive response content (see Figure 3, which shows details of control unit 200, image determining unit 210 and paragraph [0028]); 

scoring logic configured to evaluate the cognitive response content to produce cognitive state information for the person (see Figure 3, emotion control determining unit 240 and paragraphs [0035]-[0036]); and 

interface logic that enables manipulation of the vehicle based on communication of the cognitive state information to a component of the vehicle (see Figure 3, emotion control determining unit 240 which sends a control signals to emotion controlling unit 400 of Figure 1, and paragraphs [0034] and [0044]).

Ahn does not expressively teach 


the other logic is trained to perform their functions; and 

the manipulation includes recommending how far to drive. 

However, Kaneda in a similar invention in the same field of endeavor teaches a device containing logic (see Kaneda Figure 3) comprising evaluation logic trained to analyze an image of a person, wherein the analysis identifies a facial portion of the person (see Figure 3, face detection unit 1001) as taught in Ahn wherein 

the processing logic is convolutional processing logic (see paragraph [0044]) encoded in a semiconductor chip (see paragraph [0041]. Paragraph [0052] of the present published application lists a ROM as an example of a semiconductor chip with logic).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of convolution processing logic and evaluation logic analyzing pixels as taught in Kaneda with the system taught in Ahn, the motivation being to utilize the high accuracy in both.

(see Kaneda paragraph [0044] as combined with the logic of Ahn Figures 2 and 3). 

Ahn in view of Kaneda does not expressively teach 

the manipulation includes recommending how far to drive.
 
However, Feit in a similar invention in the same field of endeavor teaches a device configured to analyze cognitive state information of a person in a vehicle, wherein manipulation of the vehicle occurs based on the analysis (see Feit paragraph [0080]) as taught in Ahn in view of Kaneda wherein 

the manipulation includes a locking out operation (see paragraph [0080]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of performing a locking out operation based on cognitive state information as taught in Feit with the system taught in Ahn in view of Kaneda, the motivation being to increase safety on the road by eliminating high cognitive functions based on the driver’s current cognitive state (see Feit paragraph [0080]).

Claim 27 recites similar limitations as claim 1, and further recites a computer program product embodied in a non-transitory computer readable medium for image analysis, the computer program product comprising: code for executing claim 1, which Ahn in view of Kaneda and Feit  further teaches (see Kaneda paragraph [0041]). 

Claim 28 recites similar limitations as claim 1, and is rejected under similar rationale. 

Regarding claim 2, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, and further teaches categorization logic that updates a cognitive state profile of an individual associated with the facial portion (see Ahn Figure 1, control unit 200 and paragraph [0050]).

Regarding claim 3, Ahn in view of Kaneda and Feit teaches all the limitations of claim 2, and further teaches wherein the cognitive state profile summarizes the cognitive state information of the individual (see Ahn paragraph [0050]. As the car driver has the control unit 200 train the other units, this in effect summarizes how the car driver’s emotions relate to their expressions).

Regarding claim 4, Ahn in view of Kaneda and Feit teaches all the limitations of claim 3, and further teaches wherein the cognitive state profile is based on cognitive state event temporal signatures (see Ahn paragraph [0050]. The expression detected at the time the car driver tells the control unit 200 that the corrective action is unnecessary has the temporal signature at that particular time).

Regarding claim 6, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, and further teaches wherein the cognitive state information is used to communicate one or more of drowsiness, fatigue, distraction, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth (see Ahn paragraph [0028]).

Regarding claim 7, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, and further teaches further comprising logic for augmenting the cognitive state information based on audio data collected from within the vehicle, wherein the audio data is collected contemporaneously with the image (see Ahn Figure 3, voice determining unit 220 connected to emotion control determining unit 240 and paragraph [0033]).

Regarding claim 8, Ahn in view of Kaneda and Feit teaches all the limitations of claim 7, and further teaches wherein the audio data includes voice data (see Ahn paragraph [0033]).
claim 9, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, and further teaches wherein the manipulation of the vehicle further includes a recommending a break for an occupant, a recommending a different route for the vehicle, a recommending how far to drive, a recommending how far to drive, a responding to traffic, or an adjusting of seats, mirrors, climate control, lighting, music, audio stimuli, or interior temperature (see Ahn paragraphs [0044]-[0045]), a brake activation, or a steering control.

Regarding claim 11, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, but does not expressively teach wherein the cognitive state information that was analyzed is based on intermittent occurrences of the facial portion within a series of images. 

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice that Ahn in view of Kaneda and Feit would analyze intermittent occurrences of a facial portion in a series of images as a person in a vehicle would naturally look away from a camera or the camera itself could be designed to only take images in intervals to save on power consumption in the system. 

Regarding claim 12, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, but does not expressively teach wherein a series of images is supplied to the device and wherein the series of images is sourced from a video stream.


Regarding claim 16, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, and further teaches wherein the cognitive response content includes facial expressions (see Ahn paragraph [0028]).

Regarding claim 30, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, and further teaches wherein the cognitive state information includes a reaction of the person to weather conditions (see Ahn paragraph [0028], wherein adverse weather conditions are well-known to cause stress, anger, bad mood, etc).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Feit et al, U.S. Publication No. 2012/0271484 and Kanevsky et al, U.S. Publication No. 2008/0167757.

Regarding claim 5, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, but does not expressively teach wherein an additional facial portion from 

However, Kanevsky in a similar invention in the same field of endeavor teaches a device for identifying a cognitive state of a person in a vehicle based on a facial portion of the person (see Kanevsky Figure 1 and paragraph [0016]) as taught in Ahn in view of Kaneda and Feit wherein 

an additional facial portion from an image of an additional person within the vehicle is evaluated to produce additional cognitive state information for the additional person (see paragraph [0024]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of determining a cognitive state of an additional person in a vehicle as taught in Kanevsky with the system performing the various steps as taught in Ahn in view of Kaneda and Feit, the motivation being to improve emotions of all people in the vehicle during travel.  

Regarding claim 10, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, but does not expressively teach logic for tagging the cognitive state information with sensor data received from the vehicle.

(see Kanevsky Figure 1 and paragraph [0016]) as taught in Ahn in view of Kaneda and Feit comprising 

logic (see paragraph [0033]) for tagging the cognitive state information with sensor data received from the vehicle (see Figure 1, operational sensors 120 and paragraph [0029]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of tagging cognitive state information with sensor data as taught in Kanevsky with the system taught in Ahn in view of Kaneda and Feit, the motivation being to ensure proper corrective action is taken by the vehicle to avoid collisions (see Kanevsky paragraph [0017]). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Feit et al, U.S. Publication No. 2012/0271484 and Carter et al, U.S. Publication No. 2009/0244323.

Regarding claim 13, Ahn in view of Kaneda and Feit teaches all the limitations of claim 12, but does not expressively teach tracking logic trained for tracking the 

However, Carter in a similar invention in the same field of endeavor teaches a system for identifying a facial portion of a person (see Carter Figure 1, face detector 103) in a video stream (see Abstract) as taught in Ahn in view of Kaneda and Feit further comprising 

tracking logic (see paragraph [0055]) for tracking the facial portion and identifying that the facial portion is no longer within images from the video stream (see paragraph [0044]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of tacking faces as taught in Carter with the system training logic as taught in Ahn in view of Kaneda and and Feit, the motivation being to alert a driver when their face is out of the video thereby ensuring emotion control continues or stops when appropriate. 

Regarding claim 14, Ahn in view of Kaneda, Feit and Carter teaches all the limitations of claim 13, and further teaches wherein the tracking logic identifies that a face has left the images from the video stream (see Carter paragraph [0044]).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Feit et al, U.S. Publication No. 2012/0271484; Carter et al, U.S. Publication No. 2009/0244323 and Weidhass, U.S. Publication No. 2007/0183635.

Regarding claim 15, Ahn in view of Kaneda, Feit and Carter teaches all the limitations of claim 14, but does not expressively teach wherein the tracking logic identifies that the face has returned to the images from the video stream and associates information previously collected about the face from before the face left the video stream.

However, Weidhass in a similar invention in the same field of endeavor teaches a system with logic for identifying a face in images (see Weidhass Figure 1 and paragraph [0004]) as taught in Ahn in view of Kaneda, Feit and Carter wherein 

the logic identifies that the face has returned to the images and associates information previously collected about the face from before the face left (see paragraph [0003]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of recognizing a face that has returned and associated information with it as taught in Weidhass with the tracking logic acting on a video stream taught in Ahn in view of Kaneda, Feit (see Weidhass paragraph [0003]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Feit et al, U.S. Publication No. 2012/0271484 and Hwang et al, U.S. Publication No. 2007/0104362.

Regarding claim 17, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, but does not expressively teach wherein the classifying logic is further trained to identify a gender, age, or ethnicity for a face associated with the facial portion.

However, Hwang in a similar invention in the same field of endeavor teaches a system with classifying logic for classifying information about a facial portion of an image (See Hwang Figure 3 and paragraph [0011]) as taught in Ahn in view of Kaneda and Feit wherein 

the classifier logic is further trained (see Abstract) to identify a gender, age, or ethnicity for a face associated with the facial portion (see paragraph [0011]).



Regarding claim 18, Ahn in view of Kaneda, Feit and Hwang teaches all the limitations of claim 17, and further teaches wherein the gender, age, or ethnicity is provided with an associated probability (see Hwang claim 14).

Claims 21, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Feit et al, U.S. Publication No. 2012/0271484 and Ling et al, U.S. Publication No. 2012/0209634.

Regarding claim 21, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, but does not expressively teach wherein the cognitive state information is used by a software application running on a processor coupled to the device.

However, Ling in a similar invention in the same field of endeavor teaches a device for identifying a cognitive state of a person in a vehicle (see Ling paragraph 23 and paragraph [0297]) as taught in Ahn in view of Kaneda and Feit wherein 
(see Figure 23, various processors and paragraph [0297]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using cognitive state information by a coupled processor as taught in Ling with the system taught in Ahn in view of Kaneda and Feit, the motivation being to share the cognitive state of the driver with other systems for data gathering (see Ling Figure 2 and paragraph [0204]). 

Regarding claim 31, Ahn in view of Kaneda, Feit, and Ling teaches all the limitations of claim 21, but does not expressively teach wherein the processor comprises a mesh processor.

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the processor with a mesh processor to yield the predictable results of successfully analyzing the cognitive state information.

Regarding claim 22, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, but does not expressively teach wherein the device sends one or 

However, Ling in a similar invention in the same field of endeavor teaches a device for identifying a cognitive state of a person in a vehicle (see Ling paragraph 23 and paragraph [0297]) as taught in Ahn in view of Kaneda and Feit wherein 

the device sends data to a web service for external classification based on the cognitive state information (see Figure 2 and paragraph [0204]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of sending data based on cognitive state information to a web service as taught in Ling with the system taught in Ahn in view of Kaneda and Feit, the motivation being to share the cognitive state of the driver with other systems for data gathering (see Ling Figure 2 and paragraph [0204]). 

Ahn in view of Kaneda, Feit and Ling further teaches wherein the device sends one or more images to a web service for external classification based on the cognitive state information (see Ahn Figure 1, images from camera 500 as combined with Ling paragraph [0204]. Images can be sent as identifying data of drivers).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Feit et al, U.S. Publication No. 2012/0271484 and Cox et al, U.S. Patent No. 5,154,723.

Regarding claim 23, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, but does not expressively teach wherein the device further performs smoothing of the cognitive state information.

However, Cox in a similar invention in the same field of endeavor teaches a device for determining cognitive state information (see Cox Figure 1) as taught in Ahn in view of Kaneda and Feit wherein 

the device further performs smoothing of the cognitive state information (see column 7, lines 27-30).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of smoothing cognitive state information as taught in Cox with the system taught in Ahn in view of Kaneda and Feit, the motivation being to eliminate noise in the system (see Cox column 7, lines 27-30).

24 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Feit et al, U.S. Publication No. 2012/0271484 and Kim, U.S. Publication No. 2009/0129638.

Regarding claim 24, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, but does not expressively teach wherein the device further performs image correction for the image including one or more of lighting correction, contrast correction, near infrared lighting correction, or noise filtering.

However, Kim in a similar invention in the same field of endeavor teaches a device for identifying a facial portion of a person (see Kim Figure 1) from an image (see paragraph [0064]) as taught in Ahn in view of Kaneda and Feit wherein 

the device further performs image correction for the image including one or more of lighting correction, contrast correction, near infrared lighting correction, or noise filtering (see paragraph [0064]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of applying noise filtering as taught in Kim with the system taught in Ahn in view of Kaneda and Feit, the motivation being to increase the recognition rate in the system (see Kim paragraph [0064]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Feit et al, U.S. Publication No. 2012/0271484 and Kurtz et al, U.S. Publication No. 2008/0294012.

Regarding claim 25, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, but does not expressively teach wherein physiological information is gleaned from a video containing the image.

However, Kurtz in a similar invention in the same field of endeavor teaches a device for identifying a facial portion of a person from an image (see Kurtz Figure 2a and paragraph [0031]) as taught in Ahn in view of Kaneda and Feit wherein 

physiological information is gleaned from a video containing the image (see Figure 4 and paragraph [0061]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of gleaning physiological information from a video containing an image of a person as taught in Kurtz with the system taught in Ahn in view of Kaneda and Feit, the motivation being to eliminate the biometric sensor of Ahn thereby reducing cost in the system.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Feit et al, U.S. Publication No. 2012/0271484 and Sakai, JP 2005316704 (see attached machine translation).

Regarding claim 29, Ahn in view of Kaneda and Feit teaches all the limitations of claim 1, but does not expressively teach logic for augmenting the cognitive state information based on audio data collected from outside the vehicle, wherein the audio data is collected contemporaneously with the image.

However, Sakai in a similar invention in the same field of endeavor teaches an apparatus for analyzing (see Sakai Figure 4) comprising evaluation logic trained to analyze an image of a person in a vehicle (see paragraph [0027]) in order to determine cognitive state information (see paragraphs [0007] and [0028]) for manipulation of the vehicle (see for example paragraphs [0038]-[0039] when it is determined that a face is either facing forward or unknown) as taught in Ahn in view of Kaneda and Feit further comprising

logic for augmenting the cognitive state information based on audio data collected from outside the vehicle, wherein the audio data is collected contemporaneously with the image (see paragraphs [0008] and [0038]-[0039] for the example listed above).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of augmenting cognitive state with audio data from outside the vehicle as taught in Sakai with the system taught in Ahn in view of Kaneda and Feit, the motivation being to further enhance the safety of the people in the vehicle by paying attention to what is happening to the exterior of the vehicle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/           Examiner, Art Unit 2637